Opinión concurrente del
Juez Asociado Señor Hernández Denton.
Estamos totalmente de acuerdo con los pronunciamien-tos generales y con la exposición del derecho aplicable ex-puestos en la opinión disidente del Juez Asociado Señor Rebollo López. Sin embargo, concurrimos con el resultado al cual llega la opinión del Tribunal debido a que, a dife-rencia de lo expresado en ambas ponencias, el tribunal de instancia, mediante su Resolución de 20 de septiembre de *7871988, no le suspendió el pago de las pensiones futuras al señor Rodríguez.(1)
En realidad, todo lo que hizo esta resolución fue suspender el pago de las pensiones adeudadas hasta ese mo-mento, sin mencionar las futuras. Existiendo una senten-cia previa que ordena a Rodríguez a pagar cierta pensión mensual a sus hijos y al no haber la resolución alterado expresa o implícitamente este dictamen, le tenía que que-dar claro a Rodríguez que la deuda se seguiría acumu-lando, con la obligación correspondiente de pagarla. Tam-bién debió comprender que todo el beneficio que le daba la resolución era concederle una prórroga respecto al pago de las pensiones hasta ese momento acumuladas, para darle la opción de no pagar y, a la vez, evitar el desacato. Este diferimiento o prórroga no alteró la existencia o magnitud de la obligación alimentaria establecida originalmente.
Como el tribunal de instancia no suspendió el pago de las pensiones futuras a Rodríguez ni le rebajó o eliminó el monto de su obligación alimentaria, éste venía obligado, aun antes de que revocáramos la resolución, a seguir pa-gando las pensiones que vencieran a partir de la concesión de la prórroga en cuanto a las pensiones ya vencidas. Al no haberlo hecho, tiene ahora que satisfacer los intereses acu-mulados sobre dicha cantidad.
*788- O -

 En lo pertinente, la Resolución de 20 de septiembre de 1988 dispone:
“3. Según los argumentos vertidos, a este Tribunal se le ha demostrado la imposibilidad del demandante de tener unas relaciones saludables y efectivas con sus hijos, y que si bien es cierto que adeuda pensiones alimenticias, el mismo está en disposición de satisfacer las mismas cuando así lo ordene este Tribunal.
“4. El demandante adeuda la suma de $4,000.00 por concepto de pensiones alimenticias atrasadas, al mes de agosto de 1988.
“5. Se le ordena a la demandada que, en un plazo de treinta (30) días, exponga por escrito y bajo juramento a este Tribunal la forma y manera en que se efectuarán las relaciones paterno-filiales en este caso, en atención a lo indicado previamente por los informes sociales, a los fines de disponer para el depósito y pago de las pensiones alimenticias aquí adeudadas.” Apéndice, págs. 13-14.
En nuestra Sentencia de 2 de abril de 1992 lo que hicimos fue revocar dicha resolución en cuanto permite el aplazar el pago de pensiones vencidas hasta tanto se determine cómo se conducirán las relaciones paterno-filiales.